Case 2:17-cv-00715-JRG Document 310 Filed 05/09/19 Page 1 of 2 PageID #: 21478



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 POLARIS POWERLED TECHNOLOGIES, §
 LLC,                           §
                                §                       Civil Action No. 2:17-cv-00715-JRG
             Plaintiff,         §
                                §
                                §
       v.                       §
                                §
 SAMSUNG ELECTRONICS AMERICA,
                                §
 INC.,
                                §
             Defendant.         §


                         NOTICE OF APPEARANCE OF COUNSEL

       PLEASE TAKE NOTICE that attorney M. Elizabeth Day hereby enters her appearance

as co-counsel on behalf of Plaintiff, Polaris PowerLED Technologies, LLC in the above

referenced proceeding. Counsel hereby requests notices and copies of all communications and

other documents filed in the above-referenced proceeding. Copies should be emailed, mailed or

faxed to M. Elizabeth Day, counsel for Plaintiff, at the address set forth below.

       Dated the 9th day of May, 2019.

                                              Respectfully submitted,

                                              By: /s/ M. Elizabeth Day
                                                 M. Elizabeth Day
                                                 CA Bar No. 177125 (Admitted E.D. Texas)
                                                 FEINBERG DAY ALBERTI LIM & BELLOLI
                                                 1600 El Camino Real, Suite 280
                                                 Menlo Park, California 94025
                                                 Telephone: (650) 618-4360
                                                 Facsimile: (650) 618-4368
                                                 Email: eday@feinday.com
Case 2:17-cv-00715-JRG Document 310 Filed 05/09/19 Page 2 of 2 PageID #: 21479



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who

are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(A). Pursuant to

Fed. R. Civ. P. 5(d) and Local Rule CV-5(d) and (e), all other counsel of record not deemed to

have consented to electronic service were served with a true and correct copy of the foregoing by

email on this the 9th day of May 2019.




                                             By:/s/ M. Elizabeth Day
                                                M. Elizabeth Day




                                               -2-
